Citation Nr: 1725994	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired mental disorder ((variously diagnosed as posttraumatic stress disorder (PTSD) and anxiety disorder) and cognitive disorder, not otherwise specified, residual of traumatic brain injury (TBI) (claimed as a contused left scalp)) prior to September 7, 2011.

2.  Entitlement to a rating in excess of 70 percent for acquired mental and cognitive disorders, NOS, residual of TBI from September 7, 2011.

3.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU) prior to September 7, 2011.


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to February 1973, with additional service in the Army Reserves, to include periods of active duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial rating of 50 percent, effective December 26, 2006.  

The RO increased the disability rating to 70 percent, effective September 7, 2011 by way of an October 2011 rating decision.  The RO also recharacterized the disability as 'acquired mental disorder ((variously diagnosed as posttraumatic stress disorder (PTSD) and anxiety disorder) and cognitive disorder, not otherwise specified, residual of traumatic brain injury (TBI) (claimed as a contused left scalp)).'

The Board remanded the issues on appeal for further development in July 2012 and September 2014.  

In a December 2016 rating decision, the RO granted TDIU effective September 7, 2011.  

Because the higher rating and TDIU were not made effective from the date service connection was awarded, the issues remain on appeal to the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, since the grant of service connection, the Veteran's acquired mental and cognitive disorders, NOS, residual of TBI has more closely approximated occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's psychiatric and cognitive disorder precluded gainful employment prior to September 7, 2011.


CONCLUSIONS OF LAW

1.  Prior to September 7, 2011, the criteria for 70 percent disability rating for acquired mental and cognitive disorders, NOS, residual of TBI are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  From September 7, 2011, the criteria for a rating in excess of 70 percent for acquired mental and cognitive disorders, NOS, residual of TBI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, DC 9411 (2016).

3.  Prior to September 7, 2011, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Ratings 

Service connection for PTSD was granted in a June 2009 rating decision.  An initial rating of 50 percent was assigned effective December 26, 2006.  In an October 2011 rating decision, the rating for PTSD was increased to 70 percent, effective September 7, 2011.  The Veteran seeks higher initial ratings.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected disorder is under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under that diagnostic code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial; circumlocutory; or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A disability rating of 70 percent is assigned when there are occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control ( such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2016).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117(Fed. Cir. 2013). 

According to DSM-IV, GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will still consider this information as relevant to the matter on appeal.

Historically, the Veteran's stressor incident involved an accident that he had while driving a Humvee in service.  During the accident, he experienced a "rollover" and his Humvee fell into a ditch, rendering him unconscious.

The evidence shows the Veteran was diagnosed with PTSD, chronic, severe in August 2006 upon a psychiatric evaluation by L.G., MA, LPA.  During this evaluation, the Veteran reported that he had been experiencing frequent intrusive thoughts, flashbacks, traumatic nightmares, and distress at exposure to triggers which reminded him of the Humvee accident.  Additionally, he noted some memory and concentration problems as well as estrangement and detachment from others.  

On mental status examination, the Veteran was cooperative and soft spoken, with normal dress.  His mood was dysphoric and tearful at times.  His affect was restricted; judgment and insight were limited.  His speech was slow.  There was no current suicidal or homicidal ideation.  This clinician noted that the Veteran's symptoms had interfered significantly in his personal, social, and professional life.  His hyperirritability, violent outbursts, and isolating behavior reportedly contributed to the end of his first marriage.  His problems with memory and concentration limit his work productivity and interfere with his ability to learn new tasks.  His hyperirritability and hypervigilance severely limits his ability to initiate or sustain work relationships.  His isolating behaviors, feelings of estrangement, and inability to trust people severely compromise his ability to initiate and sustain social relationships.  L.G. indicated that she considered the Veteran to be permanently and totally disabled and unemployable.  A GAF score of 40 was assigned.

At an October 2008 VA examination, the Veteran reported the following symptoms: impaired sleep, recurrent dreams about the Humvee accident, inability to concentrate, hypervigilance, panic attacks and feelings of anxiousness, isolation, and occasional depression.  He also reported that he had problems staying focused and this has been an issue for five to six years.  Socially, the Veteran reported that he lived alone and did not get out much.  His son occasionally visited and helped him mow the lawn.  The Veteran reported that he had problems working due to medical problems, anxiety, depression and poor sleep.  

On objective testing, the examiner described the Veteran as pleasant, cooperative, polite, neatly groomed and dressed.  There was no impairment of speech or thought processes.  There were no loose associations, flight of ideas, delusions, hallucinations, or obsessional rituals observed.  The Veteran denied suicidal or homicidal ideation.  His affect was described as very depressed.  The examiner also noted psychomotor retardation, loss of energy and interest, anxiety, and some irritability.  The Veteran was fully alert cognitively.  Judgment was fair and insight was poor.  The examiner indicated that it was clear that the Veteran had significant depression.  A diagnosis and GAF score was deferred.  The examiner indicated that there was concern for some cognitive problems from the loss of consciousness in the accident.  It was also noted that some of the hyperarousal symptoms were not consistent with an automobile accident versus combat.  The examiner concluded that it was clear the Veteran had significant depression and was hopeful that additional psychological testing would help delineate any cognitive problems and clarify the source of his psychological problems.

In a 2008 written statement, the Veteran reported that he experienced flashbacks about hitting the garbage truck, avoided conversations about past service, and experienced anhedonia, estrangement and detachment from others, restricted affect, severe sleep disturbance, frequent irritability and angry outbursts, severe concentration memory problems, hypervigilance and exaggerated startle response.  He also indicated that he had frequent auditory and visual illusions and hallucinations.  He stated that he frequently heard someone calling his name and saw shadows and figures out the corner of his eye two to three times per day when alone.

At a November 2008 VA examination, the Veteran reported that he had divorced in in 1999 due to his anger problems.  He reported that he had been in his current relationship since 1999, and the relationship was going okay, although they were intermittent throughout the years.  He indicated that he had a few friends and mostly stayed at home.  He denied a history of suicide attempts, violence or assault.  

On objective testing, he appeared appropriately and casually dressed.  Psychomotor activity was lethargic and fatigued.  His speech was spontaneous, but soft or whispered.  He demonstrated a constricted affect and depressed mood.  His immediate memory was mildly impaired, but remote and recent memory was intact.  Thought contact and processes were unremarkable.  No delusions or hallucinations, suicidal or homicidal thoughts were reported or noted.  Judgement and insight were not impaired.  Impulse control was only fair.  The VA examiner assessed mild to moderate impairment in terms of social and occupational functioning.  The Veteran was assigned a GAF score of 54.  The examiner's diagnosis was PTSD, chronic, noncombat-related.  The examiner described the Veteran's occupational functioning as impaired due to decreased concentration.  He further noted that the Veteran appeared to have mild to moderate symptoms of PTSD which negatively impact his social and occupational functioning.  Regarding employment, the examiner noted that PTSD has led to some problems concentrating and the Veteran admitted to having irritability/anger, which leads him to isolate and withdraw from others.  He is able to work part-time because he performs most duties alone.  The examiner concluded by stating that social functioning has been negatively impacted, as the Veteran is isolative and has difficulty sharing his feelings/needs; occupational functioning is also impaired due to concentration problems.

At the September 2011 VA examination, an examiner provided an AXIS I diagnosis of anxiety disorder, not otherwise specified; and an AXIS III diagnosis of possible, moderate severity TBI.  The examiner reported the AXIS IV as social/occupational difficulties secondary to behavioral issues by psychiatric condition.  A GAF of 55 was assigned for AXIS V, and was based upon an estimate of functional capacities over the past year.  The Veteran reported that he had he recently remarried (2 years ago), and he described his current relationship as supportive and nurturing.  He also indicated that his wife and one of his sons assisted him with more complex functional activities (e.g., finances).  He also reported being active in the church.  The Veteran stated that he had not been employed for the past two years.  His last job was part-time employment at a woman's shelter, while his last full-time employment was in landscaping.  He noted that maintaining a job was difficult given his anxiety problems and general inability to "connect" with coworkers and employers.  He noted that work is particularly hard to maintain when his stress levels are too high.  

The examiner noted that from claims file records review, it was clear that the Veteran had a longstanding history of experiencing psychiatric distress.  The VA examiner stated the Veteran's psychiatric disorder was best described as 'occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.'  He displayed paranoid ideation, which as likely as not may be associated either with anxiety disorder and/or neurological condition.  The examiner further indicated that the Veteran's current symptoms included depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting; and suicidal ideation.  The Veteran appeared to be able to handle his financial affairs.

At an August 2012 traumatic brain injury (TBI) VA examination, a VA examiner found mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Judgment was normal and social interaction was occasionally inappropriate.  The Veteran oriented to person, time, place, and situation.  Motor activity was normal most of the time, but mildly slowed at times due to apraxia.  

At a September 2012 VA examination, the Veteran was assigned a GAF score of 61.  This score reflected the portion of global functioning specific to TBI associated changes; PTSD or anxiety disorder was not included in score.  The examiner indicated that there had been no change in occupational or educational history since the Veteran's September 2011 VA examination.  The Veteran continued to be unemployed and reported that he was not looking for employment.  He continued to experience persistent visual illusions in the periphery and paranoid ideation.  He did not report flashbacks or other intrusive memories during this examination.  The symptoms were noted to include suspiciousness, impaired abstract thinking, difficulty in adapting to stressful circumstances, including work or work like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  

In October 2013, Dr. H., a private physician, submitted correspondence stating he examined the Veteran in October 2013 and diagnosed the Veteran with chronic major depression.  He assigned a GAF score of 35.  Dr. H. noted symptoms included frequent nightmares, flashbacks, and panic attacks.  The Veteran startles easily, is hypervigilant, and does not socialize.  His recent memory is severely impaired.  He is depressed 80 percent of the time with low energy and little interest in things.  He has crying spells frequently and he angers and agitates easily.  He feels helpless and suicidal at times.  Dr. H. concluded that because of the Veteran's service-connected PTSD, he is unable to sustain social relationships and he is also unable to sustain work relationships.  Therefore, Dr. H. considered him permanently and totally unemployable.

Dr. H. completed another DBQ in February 2014.  The symptoms, and GAF score, reported were similar to those noted on the prior DBQ.  He noted that additional symptoms included, but were not limited to: panic attacks that occur more than once a week, anxiety, impaired judgment and abstract thinking, disturbances of motivation and mood, and persistent delusions or hallucinations.

SSA records show that the Veteran asserted his inability to function and work began on August 30, 2009.  He filed his initial claim for disability on March 9, 2015 for the conditions of PTSD and seizures.  He was granted SSA benefits in July 2015 for organic mental disorders and anxiety-related disorders with an onset date of August 30, 2009.  

SSA records include a mental status examination in May 2015, where it was observed that the Veteran was neatly attired and was accompanied by his wife.  He had a moderately depressed mood, but was polite, cooperative, and responded well to the interviewer.  The Veteran reported that he was very forgetful, often misplaces things, forgets what he is saying in the middle of sentences, and struggles to remember recent events and conversations.  He also mentioned that he feels nervous and uncomfortable around crowds therefore, he isolates himself.  Additionally, he reported that he avoid driving because he becomes very anxious when he has to drive anywhere.  He still had nightmares and flashbacks about the Humvee accident and often experienced feelings of sadness and hopelessness.  He had trouble sleeping and difficulty concentrating.  He denied any psychotic symptoms or suicidal and homicidal ideations.  He reported that he has minimal hobbies and interests.  Socially, he spent time talking with his family.  Objectively, his thought process was coherent, logical, and goal directed.  His speech was of normal rate, flow rhythm, and volume.  He had constricted affect and moderately depressed mood.  He was tearful and cried during the interview.  He was oriented to person, time, and place.  

Analysis

Based on the evidence of record, and resolving reasonable doubt in favor of the Veteran, an initial disability evaluation of 70 percent is assigned from the effective date of service connection, which is December 26, 2006.  

As clearly reflected by the Veteran's competent and credible testimony, the VA and private clinical findings, and VA examination reports, deficiencies in the areas of work, family relations, thinking, and mood have been demonstrated throughout the appeal period that is prior to September 7, 2011.  Accordingly, the criteria for a 70 percent rating are met. 

The Board has considered whether a rating higher than 70 percent is warranted at any time during the appeal since the grant of service connection, but finds that the Veteran's symptoms do not more closely approximate the criteria for a 100 percent evaluation for any time during the appeal. 

A 100 percent evaluation requires that the effect of the psychiatric symptoms results in total social and occupational impairment.  The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of total occupational and social impairment. A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 117 (Fed. Cir. 2013).  

The cumulative evidence does not suggest to the Board that the Veteran is totally incapable of either establishing or maintaining effective social and work relationships, or that he is totally impaired due to the symptoms associated with his service-connected acquired mental and cognitive disorders, NOS, residual of TBI.  

Although there is some conflicting evidence as to whether the Veteran may have persistent hallucinations, the cumulative evidence fails to show total social and occupational impairment due to that symptom in particular, or to all of his psychiatric symptoms as a whole.  All private and VA treatment records reflect that the Veteran has been oriented to time and place.  The September 2011 VA examination report shows the Veteran had a girlfriend and the relationship was going well.  The Veteran also reported that he had a few friends, enjoyed a relationship with his son and was active in church.  In an October 2013 private treatment record, the Veteran reported that he had gotten married.  At his May 2015 SSA evaluation, he reported that he maintained a family with his family.  The Veteran does not have a history of hurting himself or others.  There is no history of suicide attempts and the Veteran has denied a history of assaultive behavior.  VA and private treatment records also show the Veteran has not demonstrated grossly inappropriate behavior, gross impairment in thought processes or communication, persistent danger of hurting self or others, disorientation to time and place; or significant memory loss such as memory loss of names of close relatives or his own name.  The Board further acknowledges that the SSA determined that the Veteran was unemployable as of August 2009.  The Board has considered the award and its supporting evidence but, given the different standards utilized by VA and SSA, it is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).

Considering the overall effect of the psychiatric symptoms on the Veteran's occupational and social impairment, the disability picture presented does not more nearly approximate or equate to total occupational and social impairment.  For this reason, the preponderance of the evidence is against a rating of 100 percent at any time since the grant of service connection.

In sum, a 70 percent rating, but no higher, is warranted from the effective date service connection, which is December 26, 2006.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107(b).  There are no additional expressly or reasonably raised issues presented on the record.

II. TDIU

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94(1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Marginal employment is not considered gainful employment, and employment is marginal when a Veteran's earned income does not exceed the U.S. Department of Commerce, Bureau of the Census, poverty threshold for one person.  38 C.F.R. § 4.16 (a).  Marginal employment can also be held to exist on "a facts found" basis, including employment in a protected environment, such as a family business, when earned income is above the poverty level.  38 C.F.R. § 4.16 (a).

In May 2010, the Veteran submitted an application for TDIU stating he had stopped working in August 2009 because his nerves were bad and he was unable to stay focused.

SSA records confirm that the Veteran has been unemployed since October 7, 2009.  As noted, in March 2015 an SSA consultant determined that due to the chronic and nature of the Veteran's mental impairments (PTSD, TBI, and anxiety disorder) he was unable to obtain and maintain gainful employment effective as of August 30, 2009.  SSA records show the Veteran received his GED in 1986 and that he has not attended any special education classes, specialized job training or any trade or vocational programs.  His prior work history included work as a service technician and work in facility and maintenance repair. 

The September 2006 psychological evaluation report from L.G. reflects that his problems with memory and concentration limited his work productivity and interferes with his ability to learn new tasks.  Furthermore, his hyperirritability and hypervigilance severely limited his ability to initiate and sustain work relationships.

The November 2008 VA examiner described the Veteran's occupational functioning as impaired due to decreased concentration and other symptoms of PTSD.  The examiner also indicated that in terms of employment, the Veteran's PTSD had led to some problems concentrating and he admitted to having irritability/anger, which leads him to isolate and withdraw from others.  He was able to work part-time because he performed most duties alone.

In June 2010 and September 2014, Genesis Home confirmed the Veteran worked from June 2006 to October 2009 in facility maintenance and repair.  He only worked one to three hours a day and about twelve hours per week.  The Veteran was allowed to inform the supervisor if he was unable to perform any assigned task.  According to the employer, the Veteran retired in October 2009.  On the VA Form 21-4192 completed in June 2010, the employer noted that the Veteran had earned $8925.05 during the 12 months preceding the last date of employment.  On the VA Form 21-4192 completed in September 2014, the employer noted that the amount earned was $9731.30 during the 12 months preceding the last date of employment See VA Forms 21-4192 dated in June 2010 and September 2014.

The cumulative evidence suggests prior to September 7, 2011, and since the grant of service connection, the Veteran's service-connected acquired mental and cognitive disorder, NOS, residual of TBI reasonably precluded him from obtaining and maintaining substantially gainful employment.  

Although the Veteran was employed on a part-time basis between 2006 and 2009, based on the information available, the Veteran's employment appears to have been, at best, marginal and sheltered.  In this regard, he worked no more than 12 hours a week at the Genesis facility as a janitor and earned an annual salary well below the poverty threshold.  The poverty threshold for an individual under age 65, as determined by the federal government, ranged from $10, 488 in 2006 to $11, 161 in 2009.  U.S. Census Bureau; available at https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  Moreover, this employer indicated that concessions were made for the Veteran.

In a December 2016 rating decision, the RO granted entitlement to individual unemployability effective September 7, 2011, the date the Veteran met the schedular criteria for this benefit.  

As a result of the Board's determination herein, the Veteran has a total combined rating of 70 percent prior to September 7, 2011.  Thus, the minimum schedular threshold requirement (of a single disability rating of 60 percent or more) to be considered for a TDIU is satisfied for that period.  38 C.F.R. 4.16 (a).  As the evidence also reflects that the Veteran was reasonably unable to secure and follow a substantially gainful occupation by reason of his service-connected psychiatric disability, he is entitled to a TDIU prior to September 7, 2011. 


ORDER

Prior to September 7, 2011, an initial rating of 70 percent, and no higher, for an acquired mental and cognitive disorder, NOS, residual of TBI is granted, subject to the law and regulations governing payment of monetary benefits.

From September 7, 2011, a rating in excess of 70 percent for an acquired mental and cognitive disorder, NOS, residual of TBI is denied.

Prior to September 7, 2011, TDIU is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


